UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 21-1255


DOMINIC BIANCHI, an individual and resident of Baltimore County; DAVID
SNOPE, an individual and resident of Baltimore County; MICAH SCHAEFER, an
individual and resident of Anne Arundel County; FIELD TRADERS LLC, A
resident of Anne Arundel County; FIREARMS POLICY COALITION, INC.;
SECOND AMENDMENT FOUNDATION; CITIZENS COMMITTEE FOR THE
RIGHT TO KEEP AND BEAR ARMS,

                    Plaintiffs - Appellants,

             v.

BRIAN E. FROSH, in his official capacity as Attorney General of Maryland; COL.
WOODROW W. JONES, III, in his official capacity as Secretary of State Police of
Maryland; R. JAY FISHER, in his official capacity as Sheriff of Baltimore County,
Maryland; JIM FREDERICKS, in his official capacity as Sheriff of Anne Arundel
County, Maryland,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:20-cv-03495-JKB)


Submitted: September 14, 2021                             Decided: September 17, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Raymond M. DiGuiseppe, THE DIGUISEPPE LAW FIRM, P.C., Southport, North
Carolina; Adam Kraut, FIREARMS POLICY COALTION, Sacramento, California;
David H. Thompson, Peter A. Patterson, Tiernan B. Kane, COOPER & KIRK, PLLC,
Washington, D.C., for Appellants. Brian E. Frosh, Attorney General of Maryland,
Robert A. Scott, Assistant Attorney General, Ryan R. Dietrich, Assistant Attorney General,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Plaintiffs appeal the district court’s order dismissing their 42 U.S.C. § 1983

complaint for failure to state a claim upon which relief may be granted. In this action,

Plaintiffs sought to challenge Maryland’s Firearm Safety Act’s ban on assault weapons as

violative of the Second Amendment. As Plaintiffs concede, however, their argument is

squarely foreclosed by this court’s decision in Kolbe v. Hogan, 849 F.3d 114 (4th Cir.

2017) (en banc). “As a panel, we are not authorized to reconsider an en banc holding.”

Joseph v. Angelone, 184 F.3d 320, 325 (4th Cir. 1999). Accordingly, we affirm the district

court’s order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            3